Citation Nr: 0700628	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from November 1970 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2003, in support of his claim, the veteran 
testified at a videoconference (VTC) hearing before the 
undersigned Veterans Law Judge of the Board.

The Board subsequently issued a decision in June 2004 denying 
the veteran's claim, and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2005, pursuant to a Joint Motion filed by his attorney and 
VA's Office of General Counsel - representing the Secretary, 
the Court issued an Order vacating the Board's decision and 
remanding the case for further development and readjudication 
in compliance with directives specified.  The basis of the 
Joint Motion was that the Board had rendered the June 2004 
decision without the benefit of an entirely responsive 
medical nexus opinion.  So after receiving the case back from 
the Court, to obtain another opinion, the Board, in turn, 
remanded the case to the RO in February 2006 via the Appeals 
Management Center (AMC).

The requested additional development since has been completed 
and the case returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  HCV was not shown to be present in service or until many 
years after service, and there is no persuasive medical nexus 
evidence of record otherwise etiologically linking this 
condition to the veteran's military service, including to the 
various risk factors alleged.


CONCLUSION OF LAW

The veteran's HCV was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2006), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See, too, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III).

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim for service connection, as 
well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records (SMRs) and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities he identified, records from the 
private doctors he cited, and the transcript of his 
videoconference hearing.

The Board is mindful of the veteran's testimony during his 
hearing that his service department records are incomplete.  
But the Board sees that a form was completed in February 1972 
by a military records repository identifying for the RO 
service medical records that had been forwarded to VA. There 
was no mention or other indication of any missing records.  
Also, the RO followed up on the veteran's February 1972 
statement alleging additional specific treatment during 
service at a government facility and, in fact, the RO 
obtained a record of his treatment during service at a United 
States Public Health Service Clinic.

Moreover, an August 1979 letter from the Office of the 
Commandant, U.S. Coast Guard, forwarded under cover of an 
August 1979 letter from then Senator Muskie of Maine, 
reflects that the veteran's training separation records 
apparently contained some inaccuracies.  The attachments 
referred to in the Coast Guard letter were not included with 
Senator Muskie's letter.  In any event, as reflected in the 
letters themselves, the veteran's service medical records 
were not the subject of the correspondence.  Accordingly, his 
general allegation of incomplete service medical records is 
simply not supported by the evidence in his claims file as 
there is no suggestion of anything missing.

The veteran also asserts that VA's duty to assist him with 
his claim includes compliance with his request that the RO 
should seek to determine information on the batch lot of the 
gamma globulin vaccine which he says he received in active 
service, as well as the reported incidents of infection among 
the other members of his unit in basic training.  The Board, 
however, considers this request unreasonable and tantamount 
to a fishing expedition based on no more than a speculative 
hope that relevant evidence would be found.  And this is an 
insufficient basis for assisting the veteran in this regard.  
See Gobber v. Derwinski, 2 Vet. App. 470 (1992).

It also deserves reiterating that the Board remanded this 
case to the RO (via the AMC) in February 2006, pursuant to 
the Court granted Joint Motion, to obtain a more 
comprehensive medical nexus opinion concerning the etiology 
of the veteran's HCV - as this is the determinative issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And the AMC 
obtained the medical nexus opinion, as directed.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (the veteran is entitled, 
as a matter of law, to compliance with the directives of a 
remand).  In granting the Joint Motion to have this 
additional development completed, the Court pointed out the 
veteran had submitted evidence of exposure in service to 
several potential risk factors for HCV, as well as medical 
evidence confirming he has this condition, so the only 
remaining consideration is whether the two are related - 
hence, the request for the additional more comprehensive 
medical nexus opinion.  There was no mention by the Court, 
either expressly or by implication, of the need for the even 
greater development (statistical analysis, etc.) he has cited 
as also necessary to help him substantiate his claim.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against his claim for service connection, 
any question concerning an appropriate downstream initial 
disability rating or effective date to be assigned is 
rendered moot.  These inconsequential matters, nonetheless, 
were discussed in the July 2006 supplemental statement of the 
case.  Thus, any such error in any event is at most harmless 
and does not prohibit consideration of this case on the 
merits at this juncture.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran's service medical records contain no mention or 
other indication of a liver disorder, including HCV.  His 
military service ended in December 1971.

Treatment records obtained from the veteran's private doctor 
indicate he was initially diagnosed with HCV in April 2000, 
or thereabouts, while undergoing other diagnostic tests.  In 
his formal January 2002 claim, the veteran asserted his 
immunization with air gun injections in basic training as his 
sole risk exposure as the basis of his claim.  But in a March 
2002 statement, he also asserted that he was exposed to human 
blood products while on security and watch detail at the Cape 
May, New Jersey, infirmary, and as a result of cleaning wash 
basins on bay orderly details at the Naval Training Center in 
Great Lakes, Illinois.  That statement asserted, as well, 
that he was exposed to the body of a dead baby during a 1971 
search and recovery (SAR) call at Whiskey Island in 
Cleveland, Ohio.  He also alleged that his HCV might have 
been caused by administration of contaminated gamma globulin 
vaccine by intramuscular (IM) injection.

Also added to the record in March 2002 were excerpts from 
internet websites pertaining to hepatitis infections.  They 
indicate a large amount of vaccines were given to Vietnam era 
military personnel; that pneumatic jet injectors delivered 
vaccines; and that the vaccines infected many.  Further, it 
was indicated that one risk factor for HCV was having 
military service and having received vaccinations using 
pneumatic jet injectors or having been given gamma globulin 
in the 1960's and 1970's.

The veteran's military service was relatively brief, 13 
months, as a result of his having applied for - and 
received, an early discharge on the basis of his 
conscientious objection.  His November 1970 Report of Medical 
History reflects a denial of any prior history of sexually 
transmitted diseases, and his November 1970 Report of Medical 
Examination for Enlistment reflects that his rapid plasma 
reagin (RPR) serology - a test for syphilis, was non-
reactive.  Further, the report reflects that his ski bore no 
identifying marks or tattoos.

As mentioned, the veteran's service medical records reflect 
no entries for complaints, findings, or treatment for any 
illness or disorder of a type relevant to this case.  His 
dental record is similarly unremarkable.  Other than a mental 
assessment conducted as part of the conscientious objector 
application process, no report of physical examination for 
separation is of record.  The Board further notes that the 
service medical records reflect no record of the 
immunizations the veteran may have received as part of his 
in-processing.

A VA examination was performed in August 2002 in connection 
with the veteran's claim for disability compensation for HCV.  
The examiner indicated he reviewed the veteran's claims file.  
The veteran related that he was exposed to blood products as 
he cleaned basins and showers in the military.  He denied 
having high-risk sexual behavior, using intravenous drugs or 
intranasal cocaine or tattooing or body piercing while in the 
military.  According to the examiner, the veteran produced 
evidence of having received pneumatic injector immunizations 
during service.  Objective physical examination revealed no 
evidence of tattoos or skin piercing, and the diagnoses 
included HCV, with liver biopsy showing evidence of moderate 
chronic hepatitis.

In commenting on the merits of this case, the examining VA 
physician remarked that he was not definitely able to state 
that HCV was acquired during the veteran's military service.  
The examiner pointed out that he was unable to state where 
the veteran acquired HCV.  The physician added that the 
veteran had not experienced any of the usual risk factors for 
HCV, except for exposure to a pneumatic immunization 
injector.  The physician went on to note, however, that, 
according to reports, there had been no instance of HCV 
having been transmitted by injections of gamma globulin from 
a vaccination gun.

Also of record is material from a website containing a report 
from a hepatologist at a VA medical center (VAMC).  The 
report sets forth several potential risk factors for 
contracting HCV, including contamination of 
vaccinations/immune globulin and blood exposure through the 
multidose vaccination process.

Subsequently added to the record was an abstract from a 
website pertaining to neuropsychological impairment in 
patients with chronic HCV.  The abstract refers to a study 
showing that patients with HCV experience cognitive deficits.  

The veteran's September 2003 statement asserted that air gun 
injectors were not cleaned between injections, which he said 
happened on a routine basis.

A statement was received in November 2003 from [redacted]
[redacted], who indicated that he was the director of an ambulance 
service and knew the veteran who was a volunteer emergency 
medical technician (EMT).  He also related that he had known 
the veteran as a friend for several years.  He attested to 
the veteran's character traits of honesty, integrity honor 
and virtue.



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

HCV, however, is not listed as one of the chronic diseases - 
per se, for which service connection may be granted on a 
presumptive basis if initially manifested to a compensable 
degree of at least 10 percent within a prescribed period 
after service, usually one year.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

During the videoconference hearing before the undersigned 
VLJ, the veteran testified that medical studies show HCV can 
be spread by intramuscular injection of gamma globulin, if 
gamma globulin is infected with the HCV.  He stated that 
infection through intramuscular injection is a distinct 
possibility when injections are given to recruits with 
contaminated pneumatic jets, as can occur during basic 
training.  He emphasized that contamination from injections 
during service is surely the cause of his HCV because he has 
none of the other risk factors for this condition - namely, 
he has not had multiple sex partners, has not done drugs, and 
has not sustained a needle stab.  He pointed out that, 
besides HCV, he now has cirrhosis; that he experiences 
relentless fatigue from his liver diseases and from the 
medications he takes; and that he even lost a job because of 
his liver disability.  He claimed that his service medical 
records are not complete, as some information is missing.

Added to the record in December 2003 were materials from a 
website pertaining to the transmission of blood-borne 
pathogens.  One commentator discussed the potential for 
transfer of blood-borne viruses through mass immunization 
programs using needless jet injection systems.  Another 
commentator observed that, to date, transmission of HCV by 
"air gun" vaccination had not been documented.  But the 
commentator added that, in theory, it was entirely possible 
that the virus could be transmitted in this fashion.

In September 2003, the veteran filed a claim for service 
connection for 
post-traumatic stress disorder (PTSD).  His claimed stressor 
was the asserted incident of recovering the dead baby during 
a SAR event.  As part of the development of that claim, the 
RO inquired of the Ohio Department of Public Safety for any 
information it may have had concerning the incident.  
The March 2004 reply of the Ohio DPS reflects that a search 
of its records revealed no such incident and the RO was 
referred to the Coast Guard Group at Whiskey Island, since 
that was the unit supposedly involved.

The veteran's personnel records reflect he was assigned from 
the Naval Training Center in Great Lakes, IL, to the Coast 
Guard unit in Cleveland, OH, in 1971 solely for his 
processing as a conscientious objector, rather than for the 
performance of substantive day-to-day Coast Guard-related 
duty.  A November 1971 letter of the Chief of Staff for the 
Commander, Ninth Coast Guard District in Cleveland, reflects 
that the commander of the veteran's group, Group Detroit, had 
no contact with the veteran sufficient to provide any basis 
for comment on his application.  The Board believes it highly 
doubtful that the veteran's chain of command would have 
omitted mention of his involvement in the asserted SAR, as 
that would have directly reflected on the manner in which the 
veteran performed his duty.

In adjudicating this appeal, the Board finds at the outset 
that the veteran's prior training and previous work as an EMT 
does not, in and of itself, render him competent to make 
medical judgments and opinions on the etiology of disease.  
See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may 
be reduced in probative value even where the statement comes 
from someone with medical training, if the medical issue 
requires special medical knowledge).  Further, the Board must 
disagree with and reject the veteran's December 2005 
assertion that, as a result of his constant personal research 
and study of HCV, he should be deemed an expert and, 
assumedly, his opinion be considered on a par with that of 
trained medical professionals.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board must also reject the veteran's assertion that his 
bare personal allegation that his medical records are 
incomplete render that to be the case and carries the day.  
The Board finds no indication that his service medical 
records are incomplete, especially in light of his relatively 
brief term of service.

As already alluded to, the Board remanded this case to the RO 
(via the AMC) in February 2006 for a more comprehensive 
medical nexus opinion concerning the cause of the veteran's 
HCV.  The April 2006 VA liver examination report, in response 
to this request, confirms the examiner designated to give an 
opinion reviewed the veteran's medical records and the claims 
file as a whole.  The examiner noted the veteran's assertion 
of air gun injectors as his mode of infection and the various 
medical literature articles he has submitted to support this 
proposition.  The examiner also noted the veteran's initial 
identification of genotype IB, and that he was found to have 
grade 3 stage III liver changes, and that he had been on 
intermittent therapy.



After examining the veteran, this doctor diagnosed relapsing 
HCV.  He noted the veteran's denial of all known risk 
factors, and he further noted specifically that he had 
reviewed additional scientific information in addition to 
that submitted by the veteran and associated with the claims 
file.  He indicated that he found no scientific evidence that 
directly linked the use of air injectors with subsequent 
development of HCV.  Without any evidence confirming this 
association, he indicated that he could not provide an 
opinion as to any direct association without resorting to 
speculation.

So even accepting, for the sake of argument, that the veteran 
was in fact vaccinated by air gun injection during his entry 
into active military service, the medical treatise evidence 
of record merely raises the possibility that giving a shot by 
means of a vaccination gun has been identified as a risk 
factor for developing HCV.  But this will not suffice to 
grant the claim.  Instead, the treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of this particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 
1255, 1265 (Fed. Cir. 2000)). 

It is equally deserving of mention that one impact of the VA 
examiner's opinion is that the various literature submitted 
by the veteran on the potential for infection with HCV by air 
gun injections was found unreliable or unpersuasive, 
scientifically.  The examiner reviewed all of the material 
and stated categorically that there was no scientific 
evidence to that effect.  Further, the veteran's arguments of 
"VA damage control" to the contrary notwithstanding, VA's 
official medical position is confined to the minimal 
hypothesis that it is biologically possible for HCV to be 
passed by air gun injections.  Further, the VA Fast Letter 
submitted by the veteran specifically stated that the comment 
or opinion attributed to a VA physician at a non-VA Internet 
website was incorrectly attributed.

Moreover, as to the veteran's assertion that he contracted 
HCV by intramuscular injection - apparently in contrast to 
pneumatic jet injection, there is simply no medical record, 
contemporaneous with his service, suggesting that he actually 
received intramuscular injections of gamma globulin vaccine 
while on active duty.  It is noteworthy that, even the 
literature submitted by the veteran on the subject reflects 
no more than a biologically hypothetical possibility that IM 
administration of the vaccine was a mode of HCV infection.  
Again, this is simply an insufficient basis for granting 
service connection because of the equivocality; that is to 
say, alleging that it is possible something is related to 
something else necessarily also implies that it very well may 
not be.  And the Court has repeatedly declined to accept this 
lesser standard of proof as a basis for granting a service 
connection claim.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (indicating that a doctor's opinion was too 
speculative when phrased in such equivocal language).  See, 
too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  An 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  But again, just as well, the 
Court has held that a doctor's opinion phrased in terms of 
"may or may not" be related to service is an insufficient 
basis for an award of service connection.  Winsett v. West, 
11 Vet. App. 420, 424 (1998).

Also interestingly, although the veteran is quick to deny 
this, his VA outpatient records do reflect at least two 
possible risk factors other than his claimed infection by air 
gun immunization.  The claims file reflects his early denial 
of multiple sexual partners as a potential source.  But 
shortly after his diagnosis, a July 2000 treatment note 
reflects his relevant medical history as including one 
instance of a sexually transmitted disease (STD) in 1972, 
which would have been after his separation from active 
military service.  There is no indication he was married at 
the time.  There also is the matter of his work as an EMT, 
which even he readily acknowledges carried along with it the 
possibility of exposure to contaminated blood, just as did 
the sources of possible infection he has identified 
coincident with his military service.

The veteran's July 2006 response to the SSOC, which 
referenced a December 2000 VA treatment note to the effect 
that he experienced an exposure while an EMT, reflects that 
he acknowledges that he had at least one incident of blood 
exposure in that civilian employment capacity.  He described 
it as a blood splash onto his left wrist, and that it was 
decontaminated three times.  He also related that, at the 
time, he had no cuts or skin abrasions at the site of 
exposure, and therefore, his skin having been intact, none of 
the splashed blood entered his system.  He asserted further, 
however, that the progression and current severity of his HCV 
is evidence that the noted exposure could not have been the 
source of his infection.
The Board has already pointed out he is not competent to 
render that opinion.  Regardless of his assertions or 
explanations to the contrary, one cannot simply ignore the 
fact that, accepting arguendo he was exposed as claimed in 
active military service, he was still HCV-free for almost 30 
years, but perhaps not so coincidentally following this 
exposure to blood products after service as an EMT, he was 
diagnosed with HCV.

The Board further notes that none of the numerous records 
concerning the evaluation and treatment of the veteran's HCV 
contains an opinion or comment by any of his primary or other 
care physicians as to the possible time frame of his 
infection with the HCV.  It is his handwritten comment 
related to an April 2001 treatment note that states that the 
doctor supposedly related that the extent of his liver damage 
reflected 30 years of damage.  The April 2001 treatment note 
reflects no such comment by the attending VA doctor.  The 
note does reflect that this doctor informed the veteran that 
it could be five to ten years before serious liver disease 
set in and no more.  In any event, a veteran's account of 
what a physician purportedly said, filtered as it is through 
a lay person's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See, too, LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The supporting statements related to the veteran's character 
are equally insufficient to grant his claim inasmuch as they, 
too, are proffered by laymen without the necessary medical 
training and expertise to provide a probative opinion 
concerning the cause of his HCV - again, even assuming for 
the sake of argument that he had the type of exposure in 
service as he alleges.  And, again, although the evidence of 
record reflects the veteran's lifestyle precluded most of the 
known risk factors for exposure to HCV, e.g., tattoos, skin 
piercing, or intravenous drug use, there are credible 
indications of at least one instance of his contracting an 
STD and his exposure to blood products during his work as an 
EMT.

Thus, for these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor.  Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


        ORDER

The claim for service connection for HCV is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


